                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

 Robert V. Wilkie,                     )             JUDGMENT IN CASE
                                       )
              Plaintiff(s),            )           1:19-cv-00351-MOC-WCM
                                       )
                     vs.               )
                                       )
  Amica Mutual Insurance Company,      )
          Defendant(s).                )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s March 12, 2020 Order.

                                               March 12, 2020
